Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 1 of 9 PageID #: 77



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SERENA ANTOINETTE MAY,

       Plaintiff,
                                               MEMORANDUM & ORDER
             -against-
                                               19-CV-06519(KAM)(LB)
RACHEL G. PACKER, KENNETH J.
FLICKINGER, RALPH RUSSO, and
CHRISTOPHER PAUL SPINA,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

           Serena Antoinette May filed the instant pro se

complaint on November 14, 2019.          (ECF No. 1, Compl.)   For the

reasons that follow, plaintiff’s request to proceed in forma

pauperis (“IFP”) is granted, but the complaint is dismissed with

prejudice.

                                BACKGROUND

           The complaint names four individuals as defendants,

but does not state what each individual is alleged to have done.

Plaintiff claims the court’s jurisdiction rests on sections of

the United States Code related to financial crimes; the False

Claims Act; and the Fraud Enforcement and Recovery Act of 2009

(“FERA”). (Compl. 4-5.)

           Plaintiff asserts defendants sold her home after she

“won the foreclosure trial.” (Id. 5.)          “After Defendants lost


                                     1
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 2 of 9 PageID #: 78



[the] case, they filed a judgment and sold [plaintiff’s] home.”

(Id.)     Plaintiff claims the defendants had her “arrested” and

“kidnapped,” and further alleges, “the title company has no

license or registration. They took out mortgage without my

permission.”    (Id.)    Plaintiff’s request for relief states: “I

want my home returned to my name, my marketable title, I want

790,000 + 20% interest. I would like for defendants to be

arrested. Restraining order so these Defendants can stop

harrising [sic] me. I want my Home title returned unused.”              (Id.

6.)

            The complaint appends a Memorandum Report by Referee

Tracy Catapano-Fox in a foreclosure action under Index No.

10623/2012 in the Supreme Court of the State of New York, Queens

County.    (Compl. 8-17.)1    The report, dated September 11, 2015,

and issued after a trial, recommended dismissal of the

foreclosure action related to real property located at 167-38

109th Road in Jamaica, New York.          The Referee found that the

plaintiff in that action, U.S. Bank National Association, as

Trustee for the Holders of the First Franklin Mortgage Loan

Trust Mortgage Pass-Through Certificates, Series 2005-FF10, had

produced the original mortgage note and shown that plaintiff had

defaulted on the loan, but failed to provide sufficient evidence

showing how U.S. Bank had obtained the mortgage. (Id.) Plaintiff
1
      As the exhibits are not labeled or paginated, the Court refers to the
page numbers assigned by the Electronic Case Filing System (ECF).

                                      2
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 3 of 9 PageID #: 79



does not indicate whether the presiding justice adopted the

Referee’s Memorandum Report or provide a final ruling in the

foreclosure proceeding, but a search of Index No. 10623/2012 in

the publicly-available database for the New York Courts reveals

that a Judgment of Foreclosure and Sale was decided on December

15, 2017.    New York State Unified Court System,

https://iapps.courts.state.ny.us/webcivil/FCASSearch (last

visited on Dec. 11, 2019).2

            Plaintiff also attaches a Notice of Eviction dated

November 4, 2019 and directed to “John Does” at 167-38 109th

Road.   The eviction was scheduled to occur on November 14, 2019

or thereafter. (Compl. 25.)       Notably, that is the same address

plaintiff provides for herself.           She also attaches information

about FERA and its amendments to the False Claims Act. (Id. 19-

24.)

                                 DISCUSSION

            The Court is mindful that “[a] document filed pro se

is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.”           Erickson v. Pardus,


2
      The Court may take judicial notice of the Judgment of Foreclosure and
Sale. See Johnson v. Pugh, No. 11-CV-385, 2013 WL 3013661, at *2 (E.D.N.Y.
June 18, 2013) (“A court may take judicial notice of matters of public
record, including pleadings, testimony, and decisions in prior state court
adjudications, on a motion pursuant to Rule 12(b)(6).”) (citing Rothman v.
Gregor, 220 F.3d 81, 92 (2d Cir. 2000)).


                                      3
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 4 of 9 PageID #: 80



551 U.S. 89, 94 (2007) (internal quotation marks and citations

omitted).    If a liberal reading of the complaint “gives any

indication that a valid claim might be stated,” the court must

grant leave to amend the complaint.        See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000).       However, pursuant to the in forma

pauperis statute, a district court must dismiss a case if the

court determines that the complaint “is frivolous or malicious;

fails to state a claim on which relief may be granted; or seeks

monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

            Rule 8 of the Federal Rules of Civil Procedure

requires a plaintiff to provide “(1) a short and plain statement

of the grounds for the court’s jurisdiction . . . , (2) a short

and plain statement of the claim showing that the pleader is

entitled to relief, and (3) a demand for the relief sought . . .

.” Fed. R. Civ. P. 8(a). Rule 8 “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A complaint must contain

“sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.”         Id.   “[A] plaintiff's

obligation to provide the ‘grounds’ of his entitlement to relief

requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do. . .

. Factual allegations must be enough to raise a right to relief

                                     4
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 5 of 9 PageID #: 81



above the speculative level.”       Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (internal quotations and citations

omitted).

            The instant complaint fails to comply with the

dictates of Rule 8. Plaintiff is obviously disappointed with the

outcome of the foreclosure action and the loss of title to her

home, but she has not alleged that any of the individual

defendants were responsible for her loss or explained what role

they played in the foreclosure proceeding. She seeks monetary

damages of $790,000, but has not suggested how these defendants

could be liable to plaintiff for such sum.         Thus, she has failed

to allege a viable claim against the defendants.

            Plaintiff asserts FERA, the False Claims Act, and

related provisions as bases for jurisdiction. The False Claims

Act, as amended by FERA, allows private persons called

“relators” to bring civil actions against mortgage lenders for

violations of the false claim provisions of financial crimes.

However:

        [S]uch actions can be brought only “in the name of the
        Government,” . . . and the initiation of such a suit
        must begin with certain specific procedures: “A copy
        of   the    complaint  and   written   disclosure   of
        substantially all material evidence and information
        the person possesses shall be served on the Government
        pursuant to Rule 4[(i)] of the Federal Rules of Civil
        Procedure. The complaint shall be filed in camera,
        shall remain under seal for at least 60 days, and
        shall not be served on the defendant until the court
        so orders.”

                                     5
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 6 of 9 PageID #: 82




Ruotolo v. Fannie Mae, 933 F. Supp. 2d 512, 522 (S.D.N.Y. 2013)

(citing 31 U.S.C. § 3730(b)(1) and (2)).         “Because relators lack

a personal interest in False Claims Act qui tam actions . . .

they are not entitled to proceed pro se.”         United States ex rel.

Mergent Servs. v. Flaherty, 540 F.3d 89, 93 (2d Cir. 2008).

Accordingly, the pro se plaintiff cannot bring a case under the

False Claims Act, as amended by FERA.        See also Joseph v.

Emigrant Funding Corp., No. 17-CV-595-RRM-RML, 2018 WL 1368911,

at *2 (E.D.N.Y. Mar. 16, 2018) (dismissing pro se action

challenging foreclosure because FERA did not provide a basis for

jurisdiction and because the action was barred under the Rooker-

Feldman doctrine).

           Plaintiff also seeks return of title to her home.

However, she has failed to provide any grounds authorizing this

court to reopening of, and intervention in the foreclosure

action or eviction.     It appears that the Judgment of Foreclosure

has already been issued, along with a Notice of Eviction.            Thus,

plaintiff is asking this Court to overturn a state court

judgment of foreclosure, a request that is precluded by the

Rooker-Feldman doctrine.      This principle, which emanates from

the United States Supreme Court decisions Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923), and District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462 (1983), holds that federal


                                     6
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 7 of 9 PageID #: 83



district courts lack subject matter jurisdiction to hear cases

“brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court

proceedings commenced and inviting district court review and

rejection of those judgments.”       Exxon Mobil Corp. v. Saudi Basic

Indus., 544 U.S. 280, 284 (2005).        The Second Circuit clarified

the four requirements for application of the Rooker-Feldman

doctrine: (1) “the federal-court plaintiff must have lost in

state court”; (2) “plaintiff must complain of injuries caused by

a state-court judgment”; (3) “plaintiff must invite district

court review and rejection of that judgment”; and (4) “the

state-court judgment must have been rendered before the district

court proceedings commenced.” Hoblock v. Albany County Bd. of

Elections, 422 F.3d 77, 85 (2d Cir. 2005) (internal quotations

omitted).

            Each of these conditions appears to have been met in

this case.     First, plaintiff was a defendant in the foreclosure

action and lost in state court when the Judgment of Foreclosure

was entered.    Second, plaintiff complains that her injuries—the

loss of title and right of occupancy in the premises—were caused

by the state court judgment. Third, plaintiff’s requested relief

is to have the state court judgment overturned and title

restored to her.    Fourth, the Judgment of Foreclosure was

entered on December 15, 2017, well before plaintiff filed the

                                     7
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 8 of 9 PageID #: 84



instant lawsuit in federal court. Plaintiff apparently continued

to reside in the premises for another two years, until she was

served with a Notice of Eviction on November 4, 2019.            That

Notice was also served before plaintiff filed this action.              For

these reasons, Rooker-Feldman applies, and divests this court of

jurisdiction to overturn the state court Judgment of

Foreclosure.

           Although the court must liberally construe pro se

complaints, and accordingly grant leave to amend if appropriate,

“[w]here it appears that granting leave to amend is unlikely to

be productive, . . . . it is not an abuse of discretion to deny

leave to amend.”    Ruffolo v. Oppenheimer & Co., 987 F.2d 129,

131 (2d Cir. 1993) (citations omitted); accord Brown v. Peters,

95–CV–1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept. 22, 1997)

(“[T]he court need not grant leave to amend where it appears

that amendment would prove to be unproductive or futile.”).              At

its core, the complaint is a challenge to the Judgment of

Foreclosure, and the court foresees no way for plaintiff to

challenge the state court’s decision in federal court without

running afoul of Rooker-Feldman.         Even though the court

construes plaintiff’s instant claims liberally, the defects in

those claims are substantive rather than merely formal, such

that any amendment would be futile.         Thus, leave to amend is

denied and the complaint is dismissed with prejudice.

                                     8
Case 1:19-cv-06519-KAM-LB Document 5 Filed 05/06/20 Page 9 of 9 PageID #: 85



                                CONCLUSION

           For the reasons set forth above, the complaint is

dismissed for failure to comply with Rule 8 of the Federal Rules

of Civil Procedure.     Moreover, the complaint is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a

claim against the named defendants.         Leave to amend is denied

because any amendment would be futile.         The Clerk of Court is

respectfully directed to enter judgment against plaintiff, close

this case, serve a copy of this Memorandum and Order and the

judgment on plaintiff at her last known address, and note

service on the docket.     The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith and therefore in forma pauperis status is

denied for purpose of an appeal.         See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   May 6, 2020
         Brooklyn, New York
                                                   /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge




                                     9
